     Case 1-17-01005-ess         Doc 407        Filed 06/29/21   Entered 06/29/21 21:50:41




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


In re Golden,                                        Chapter 7

                               Debtor.               Case No. 16-40809 (ESS)


Tashanna B. Golden f/k/a Tashanna B.                 Adv. Pro. No. 17-1005 (ESS)
Pearson,

                               Plaintiff,

                v.

National Collegiate Student Loan Trust 2006-4,
GS2 2016-A, Pennsylvania Higher Education
Assistance Authority d/b/a American Education
Services and Firstmark Services,

                               Defendants.


DECLARATION OF GREGORY T. CASAMENTO IN OPPOSITION TO PLAINTIFF’S
                MOTION FOR CLASS CERTIFICATION

       I, GREGORY T. CASAMENTO, hereby declare:

       1.       I am an attorney licensed to practice law in the State of New York and before the

United States Bankruptcy Court for the Eastern District of New York. I am a partner of the law

firm Locke Lord LLP, attorneys for defendants National Collegiate Student Loan Trust 2006-4

(the “2006-4 Trust”) and Goal Structured Solutions Trust 2016-A, incorrectly sued herein as GS2

2016-A, (the “2016-A Trust”) and as such am fully familiar with the facts set forth herein. I

make this Declaration in opposition to Plaintiff Tashanna B. Golden f/k/a Tashanna B. Pearson’s

(“Plaintiff”) Motion for Class Certification.

       2.       Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s Response to

Defendants’ Request for Admissions in this action.
      Case 1-17-01005-ess       Doc 407      Filed 06/29/21     Entered 06/29/21 21:50:41




       3.      Attached hereto as Exhibit B are excerpts from a true and correct copy of the

transcript of the January 8, 2021 deposition of Elaine Varas conducted in this action.

       4.      Attached hereto as Exhibit C are excerpts from a true and correct copy of the

transcript of the August 21, 2020 deposition of Mark Kantrowitz conducted in this action.

       5.      Attached hereto as Exhibit D is a true and correct copy of a Declaration executed

by Mark Kantrowitz, dated February 2, 2021, in this action, with exhibits thereto.

       6.      Attached hereto as Exhibit E are excerpts from a true and correct copy of the

transcript of the September 30, 2020 deposition of Plaintiff conducted in this action.

       7.      Attached hereto as Exhibit F is a true and correct copy of University of

Pennsylvania, Student Financial Services, Account Snapshot – BRS History File, produced by

non-party University of Pennsylvania in this action at bates numbers PENN_GOLDEN000001-

07.

       8.      Attached hereto as Exhibit G is a true and correct copy of a Declaration executed

by Anthony Henry, dated October 2, 2020, in this action, with exhibits thereto.

       9.      Attached hereto as Exhibit H are excerpts from a true and correct copy of the

transcript of the November 13, 2020 deposition of Anthony Henry conducted in this action.

       10.     Attached hereto as Exhibit I is a true and correct copy of certain terms associated

with Plaintiff’s Non-Negotiable Credit Agreement, produced by Defendant Pennsylvania Higher

Education Assistance Agency (“PHEAA”) in this action at bates numbers PHEAA0000660-662.

       11.     Attached hereto as Exhibit J is a true and correct copy of Plaintiff’s Non-

Negotiable Credit Agreement, produced by the 2006-4 Trust in this action at bates number 2006-

4_Golden_001139.




                                                 2
     Case 1-17-01005-ess        Doc 407      Filed 06/29/21   Entered 06/29/21 21:50:41




       12.     Attached hereto as Exhibit K is a true and correct copy of Plaintiff’s Note

Disclosure Statement, produced by the 2006-4 Trust in this action at bates number 2006-

4_Golden_001140.

       13.     Attached hereto as Exhibit L is a true and correct copy of a Declaration executed

by Tammy Kewley, dated October 22, 2018, in this action, with exhibits thereto.

       14.     Attached hereto as Exhibit M is a true and correct copy of Plaintiff’s Disclosure

Statement and Master Student Loan Promissory Note, produced by Defendant Firstmark Services

in this action at bates numbers FM0022-24.

       15.     Attached hereto as Exhibit N is a true and correct copy of a Certification Tab

produced by non-party Citibank in this action at bates number Citi_Golden_000059.

       16.     Attached hereto as Exhibit O is a true and correct copy of an Event History

produced by non-party Citibank in this action at bates numbers Citi_Golden_000001-02.

       17.     Attached hereto as Exhibit P is a true and correct copy of a Declaration executed

by John DeBois, dated July 8, 2020, in this action.

       18.     Attached hereto as Exhibit Q are excerpts from a true and correct copy of the

transcript of the August 19, 2020 deposition of John DeBois conducted in this action.

       19.     Attached hereto as Exhibit R is a true and correct copy of a Supplemental

Declaration executed by John DeBois, dated September 1, 2020, in this action.

       20.     Attached hereto as Exhibit S is a true and correct copy of the Amended and

Restated Guaranty Agreement made as of May 13, 2002, by and between The Education

Resources Institute, Inc. (“TERI”) and Bank One, National Association, which was produced by

the 2006-4 Trust in this action at bates numbers 2006-4_Golden_001264-1399.




                                                3
     Case 1-17-01005-ess       Doc 407    Filed 06/29/21     Entered 06/29/21 21:50:41




       21.    Attached hereto as Exhibit T is a true and correct copy of the Thirteenth

Amendment to Program Agreements by and among JP Morgan Chase Bank, N.A. (successor by

merger to Bank One, N.A.), TERI, The First Marblehead Corporation, and US Bank, National

Association, dated as of May 1, 2006, produced by Firstmark in this action at bates numbers FM-

Golden 001006-1021.

Dated: New York, New York
       June 29, 2021
                                                        LOCKE LORD LLP

                                                       /s/ Gregory T. Casamento
                                                       Gregory T. Casamento




                                              4
     Case 1-17-01005-ess        Doc 407      Filed 06/29/21     Entered 06/29/21 21:50:41




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June, 2021, I caused a true and correct copy of the
foregoing document to be served via CM/ECF upon all parties entitled to notice.


                                                     /s/ Gregory T. Casamento
                                                     Gregory T. Casamento
